TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00486-CV




                         In re Reagan Burrus PLLC and David Lamon




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We

also lift our stay of the trial court’s September 1, 2021 discovery order.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Filed: November 3, 2021